NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANCITA TSOSIE,                                  No.    18-15145

                Plaintiff-Appellant,            D.C. No. 3:16-cv-08245-JWS

 v.
                                                MEMORANDUM*
OFFICE OF NAVAJO & HOPI INDIAN
RELOCATION, an administrative agency of
the United States,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John W. Sedwick, District Judge, Presiding

                       Argued and Submitted May 17, 2019
                            San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and BATTAGLIA,** District
Judge.

      Ancita Tsosie (“Tsosie”) appeals the district court’s grant of summary

judgment to the Office of Navajo & Hopi Indian Relocation (“ONHIR”) affirming



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Anthony J. Battaglia, United States District Judge for
the Southern District of California, sitting by designation.
the ONHIR’s denial of her application for relocation benefits. We review de novo

the district court’s grant of summary judgment. Brunozzi v. Cable Commc’ns, Inc.,

851 F.3d 990, 995 (9th Cir. 2017). We review the ONHIR’s decision to determine

if it was “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law,” or “unsupported by substantial evidence.” 5 U.S.C.

§ 706(2). We have jurisdiction under 28 U.S.C. § 1291, and we vacate and issue a

limited remand.

      The ONHIR’s decision to deny benefits was not supported by substantial

evidence. The Hearing Officer offered conclusory statements supporting his

conclusion that Tsosie and her sister’s testimony about how much Tsosie earned

from babysitting services was not credible, while concluding the rest of the

testimony was credible. “When the decision of an ALJ [Administrative Law

Judge] rests on a negative credibility evaluation, the ALJ must make findings on

the record and must support those findings by pointing to substantial evidence on

the record.” Ceguerra v. Sec’y of Health & Human Servs., 933 F.2d 735, 738 (9th

Cir. 1991) (citation omitted). We have further explained that “if an ALJ has

grounds for disbelieving material testimony, it is both reasonable and desirable to

require the ALJ to articulate those grounds in the original decision.” Id. at 740

(citing Varney v. Sec’y of Health & Human Servs., 859 F.2d 1396 (9th Cir. 1988)).

Here, the Hearing Officer failed to articulate reasons supporting his conclusion that
Tsosie and her sister’s “recollections about payment made more than 33 years ago

are not credible[,]” while also finding the rest of Tsosie and her sister’s testimony

about events that occurred credible. The Hearing Officer suggested that one reason

supporting his conclusion that their testimony was not credible was that they did

not provide written records of the baby-sitting payments. However, the Agency

has previously accepted undocumented income to meet the threshold amount for

head of household, acknowledging that individuals on the HPL often support

themselves through odd jobs which do not allow wage statements. O’Daniel v.

ONHIR, No. 07-354-OCT-MHM, 2008 WL 4277899, at *5 (D. Ariz. Sept. 18,

2008) (“It is common for individuals to make a living from livestock or support

themselves through odd jobs throughout the Reservation.”). The Hearing Officer

did not explain why Tsosie’s failure to provide written records should count

against her in this instance, despite the Agency’s policy of allowing such income in

other instances.

       Additionally, the Hearing Officer denied relocation benefits in part because

there is no record that Tsosie worked for five years after she left the Hopi

Partitioned Lands in 1979. That fact is irrelevant to the standard to demonstrate

head-of-household status, which requires an individual to show that she was self-

supporting by the relevant date—here, 1979. 25 C.F.R. § 700.69(a)(2), (c).

      Setting these flawed justifications aside, Tsosie met her burden to
demonstrate head-of-household status because she earned $1,300 per year or more

by 1979. Thus, we vacate and order a limited remand for the ONHIR to consider

whether there are any other bars to relief.

      VACATED AND REMANDED.